MAYFIELD, J.
The only question presented on this appeal, is whether or not the trial court erred in setting aside a verdict in favor of plaintiff (appellant here) and awarding a new trial.
The record has been carefully examined, and we are not prepared to say that the trial court erred in awarding a new trial. While the trial court did not in terms give the affirmative charge for the defendant on every issue submitted to the jury, it did in effect so charge the jury; and many of the charges, which, under the undisputed evidence, were in effect the affirmative charge for the defendant, were given, not at plaintiff’s request, but at defendant’s request, and with the express consent of plaintiff that they be given. So there is no doubt that the verdict of the jury was therefore contrary to the instructions of the court; and for this reason, if for no other, we would not reverse the order and judgment of the trial court awarding a new trial. We do not, however, mean' to intimate that there were not other reasons justifying the action of the trial court.
Affirmed.
Anderson, C. J., and Somerville and Thomas, JJ., concur.